Citation Nr: 1129157	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a lumbar injury prior to September 21, 2009.  

2.  Entitlement to an evaluation in excess of 20 percent in excess of 20 percent for the service-connected residuals of a lumbar spine injury beginning on September 21, 2009.  

3.  Entitlement to a separate rating for neurological impairment of the right lower extremity.  

4.  Entitlement to a separate rating for neurological impairment of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the RO.  

In June 2005, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of this hearing has been associated with the claims file.  

In December 2008, the Board first remanded the case to the RO for additional development.  In an April 2010 rating decision, the RO increased rating for the service-connected spine disability to 20 percent, effective on September 21, 2009.  Since the Veteran did not express satisfaction with the rating, the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Most recently, in November 2010, the Board remanded the case to the RO for consideration of evidence that had not been initially considered by the RO under the provisions of 38 C.F.R. § 20.1304 (2010).  

Unfortunately, the appeal must again be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Notably, in May 2010, additional evidence was submitted on behalf of the Veteran in support of his claim for an increased rating for the service-connected lumbar spine disability.  However, this new evidence still has not been addressed by a Supplemental Statement of the Case (SSOC).  

Neither the Veteran nor his representative expressed a desire to waive initial RO review of the new evidence.  Thus, the Board could not consider the evidence in the first instance.  See 38 C.F.R. § 19.31; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Consequently, in November 2010, the case was remanded to the RO to consider the new evidence and to conduct any further development deemed appropriate.  The Board noted that the RO has failed to issue an SSOC that addresses the evidence received in May 2010.  

In a May 2011 Appellant's Post Remand Brief, the Veteran's representative pointedly refused to waive initial RO review of the evidence received in May 2010.  Moreover, the representative specifically asserted that an additional remand should be issued by the Board in accordance with the requirements of Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id. 

The Board agrees with the Veteran's representative that further remand is required as the absence of the requested action constitutes a procedural defect requiring a further remand.  

Moreover, where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this regard, the Board notes that the Veteran is currently service connected for the residuals of a lumbar injury, and that pursuant to the rating schedule, associated neurologic abnormalities, including any bowel or bladder impairment, are to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Notably, VA and private treatment records have included complaints of and findings of pain radiating across the buttocks and down the lower extremities, leg weakness, difficulty walking, and bowel and bladder incontinence.  

Further, during VA examinations, dated in September 2003 and September 2004, the Veteran was observed to suffer from nocturia and radiating pain.  Given these medical findings, along with the Veteran's complaints, the Board finds that additional medical examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information of any outstanding clinical records referable to treatment of the service-connected low back disability.  Based his response, the RO request copies of all records from any identified health care provider that have not been provided for review.  

In addition, the RO should notify the Veteran that may submit additional evidence to support his remaining claims for increased compensation.  

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and severity of the service-connected lumbar spine disability and any neurological impairment of either lower extremity caused by the service-connected low back disability.  

Any necessary diagnostic tests should be completed.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  

The examiner should characterize these findings in terms of the applicable diagnostic codes.  Specifically, the examiner should indicate which nerves have been affected by the spine, and discuss the degree of any paralysis of these nerves.  

The examiner should also discuss evidence of any bowel or bladder incontinence noted in the medical record.  The examiner should provide a complete rationale for any opinions expressed.  

3.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of all indicated development, the RO must readjudicate the claims for an increased rating, as well as for separate evaluations for neurological impairments of either lower extremity due to the service-connected low back disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish a fully responsive SSOC to the Veteran and his representative and afford them a reasonable opportunity for response.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


